[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                No. 10-14906                  APR 4, 2011
                            Non-Argument Calendar              JOHN LEY
                                                                 CLERK
                          ________________________

                   D.C. Docket No. 6:07-cr-00036-JA-KRS-1

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

   versus

DARREN SHIRA,
                                                         Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                           Middle District of Florida
                         _________________________

                                 (April 4, 2011)

Before MARCUS, WILSON and BLACK, Circuit Judges.

PER CURIAM:

      Tom Dale, appointed counsel for Darren Shira in this direct criminal appeal,

has moved to withdraw from further representation of the appellant and filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d
493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Shira’s conviction and sentence are

AFFIRMED.




                                         2